Vernon M. Riegel, the relator, is the Auditor of Union County. In his petition he recites that pursuant to 7595-1 GC. the Board of Education of Dover Township, Union County, on July 10, 1923, filed with the Director of Education of Ohio its application to participate in the State Educational Equalization Fund for the 'ensuing year, commencing September, 1923 That said board was not entitled to so participate in said fund, because the property within said school district would not be taxed during the year, at the rates prescribed in said statute, in that the school levy of three mills, provided for in 5649-5, 5a and 4, upon favorable-vote of the electors, would not operate during the said school year.
Thereupon said board submitted to the electors at the election held Nov. 6. 1923, a levy of 3 mills for school purposes, which failed of approval. Thereafter, on Nov. 21, 1923, the Ohio Director of Education directed the County Board of Education, pursuant to 7596-1 GC. to cause to be levied on the property of said Dover Township rural school district, an additional three-mill levy for the tax year of 1923. This was done and the defendan’. Sherman, as County Auditor, was directed to place the levy upon the tax duplicate.
The relator says that said Sherman, as Auditor, arbitrarily and capriciously neglected, failed, refused and neglected to place the levy upon the tax duplicate in the manner provided by law, and prays for a writ of mandamus to compel him to place the levy upon the tax list.
The answer of Sherman -sets up that the ■action of Riegel was not in sufficient form to demjand a tax levy of three mills in addition to other taxes on the district, and further that the action of the Director of Education in certifying the levy occurred subsequent to October 1, 1923, when by 2595 GC. he was required to deliver to the County Treasurer the tax duplicate.